Citation Nr: 0635439	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury (a "neck disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of a cervical spine injury. 

The veteran has recently raised the issue of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the cervical spine due to VA's failure to 
provide proper treatment.  However, as this issue has not 
been procedurally developed for appellate review, the Board 
refers it back to the RO for appropriate development and 
adjudication.  

The issue involving service connection for residuals of a 
cervical spine injury is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
needed before it can adjudicate the veteran's claim of 
entitlement to service connection for residuals of a cervical 
spine injury.   

The Board finds that the veteran should be afforded a VA 
examination to determine whether his cervical spine 
disability is related to service.  In this regard, the 
veteran's service medical records show that he was seen on 
one occasion in January 1994 for a five day history of neck 
pain with no history of trauma.  The diagnostic assessment 
was right trapezius muscle spasm.  The record also shows that 
the veteran was diagnosed with marked cord compression at C5-
6 in 2001, approximately six years after treatment for neck 
pain in service.  Therefore, the crucial issue to be 
determined is whether the veteran's cervical spine disability 
is related to service.

In reports dated in 2002, M.F., M.D., and L.J., M.D., noted 
the veteran's history of cervical pain dating back to 
service.  These opinions are insufficient to constitute a 
basis to award service connection, since neither confirms the 
veteran's self-reported history.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995).  Nevertheless, these opinions are 
sufficient to trigger VA's duty to secure a medical opinion 
on the question as to whether the veteran's cervical spine 
disability is related to service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A VA examination is therefore needed 
to determine whether the veteran's cervical spine disability 
is related to service. 

As noted above, the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 is not before 
the Board at this time and is being referred back to the RO 
for appropriate action.  This claim involves the veteran's 
contentions that he suffers additional disability to his 
cervical spine due to VA's failure to properly treat this 
disability when it was first diagnosed in 2001.  Since the 
veteran is being examined to determine whether his cervical 
spine disability is related to service, the examiner, if 
possible (but not required) should also address whether the 
veteran suffers any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
failing to furnish proper medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his cervical spine 
disability.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  

Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's cervical spine disability is 
related to service from August 1986 to 
June 1995.  The examiner should 
specifically comment on in-service 
treatment for neck pain in January 1994.  

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran suffers 
from any additional disability to his 
cervical spine due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in failing to furnish 
proper medical treatment when this 
disability was first diagnosed.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


